The Supreme Court affirmed the judgment of'the referee on April 14th, 1884, in the following opinion:
Per Curiam.
A referee under the act of May 14, 1874, P. L. 166, takes the place of both court and jury. The same weight must there*200fore be given to his finding of facts, as if the}'' had been found by the jury. If there was sufficient evidence of them to submit to a jury, we cannot disturb the1 conclusion at which he arrived. The case was mainly one involving facts. The evidence was somewhat conflicting; but no fact was found without evidence. They were found with sufficient form and accuracy. The law bearing thereon was correctly ruled.
Judgment affirmed.